              Case 5:20-cv-05799-LHK Document 305 Filed 10/05/20 Page 1 of 8



     JEFFREY BOSSERT CLARK
 1   Acting Assistant Attorney General
 2   JOHN V. COGHLAN
     Deputy Assistant Attorney General
 3   ALEXANDER K. HAAS
     Branch Director
 4
     DIANE KELLEHER
 5   BRAD P. ROSENBERG
     Assistant Branch Directors
 6   M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
 7
     STEPHEN EHRLICH
 8   Trial Attorneys
     U.S. Department of Justice
 9   Civil Division - Federal Programs Branch
10
     1100 L Street, NW
     Washington, DC 20005
11   Telephone: (202) 305-9803

12   Attorneys for Defendants
13

14
                          IN THE UNITED STATES DISTRICT COURT
15                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
16                                  SAN JOSE DIVISION

17
       NATIONAL URBAN LEAGUE, et al.,           Case No. 5:20-cv-05799-LHK
18

19                    Plaintiff,                DEFENDANTS’ RESPONSE TO
                                                PLAINTIFFS’ PRIVILEGE
20            v.                                OBJECTIONS
21     WILBUR L. ROSS, JR., et al.,
22
                      Defendants.
23
24

25

26
27

28

     DEFENDANT S’ RESPONSE T O
     PLAINT IFFS’ PRIVILEGE OBJECT IONS
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 305 Filed 10/05/20 Page 2 of 8



             Defendants submit this response to Plaintiffs’ attempt to strip privilege from all 17
 1
 2   documents on Defendants’ October 4, 2020 privilege log, ECF No. 232-1. As detailed in the

 3   attached Declaration of Megan Heller, all redactions and documents on the privilege log fall
 4
     squarely within the attorney-client and deliberative-process privileges. These documents contain
 5
     pre-decisional deliberations and legal advice regarding the Census Bureau’s operational plans,
 6
     draft testimony, and draft legislation. Heller Decl. ¶¶ 7–11. They involve considerations of how
 7
 8   to adjust operational plans in light of changing circumstances. Id. And they contain agency

 9   officials’ reactions to, and analysis of, operational planning and statistical information. Id. All of
10
     that material is plainly privileged.
11
             In challenging Defendants’ asserted privileges, Plaintiffs seek to overcome the deliberative
12
13   process privilege on three vague grounds, and the attorney-client privilege with one blanket

14   assertion, all of which are meritless. For starters, Plaintiffs complain that “[t]he only declaration
15   provided by Defendants merely notes the number of documents appearing on the privilege log”
16
     and that “[t]here is no formal claim of privilege by the relevant agency employee, much less an
17
     assertion of privilege based on that employee’s personal consideration.”         Pls.’ Br. at 1, ECF
18

19   No. 304. But that’s not how the process works. After Defendants produce a privilege log,

20   Plaintiffs must challenge specific documents on the log, and then Defendants may formally invoke
21
     the privilege with an agency declaration to support the privilege. See, e.g., RKF Retail Holdings,
22
     LLC v. Tropicana Las Vegas, Inc., 2017 WL 2292818, at *6 (D. Nev. May 25, 2017) (“The
23
     obligation to produce affidavits to support the assertion of privilege should be limited to the
24

25   elements of the privilege that are challenged by the withholding party’s opponent and not

26   adequately addressed in the log.”); Tri-State Hosp. Supply Corp. v. United States, 226 F.R.D. 118,
27
     134 n.13 (D.D.C. 2005) (finding “no obligation to formally invoke the [deliberative-process]
28

     DEFENDANT S’ RESPONSE T O
     PLAINT IFFS’ PRIVILEGE OBJECT IONS
     Case No. 5:20-cv-05799-LHK
                                                       1
              Case 5:20-cv-05799-LHK Document 305 Filed 10/05/20 Page 3 of 8



     privilege in advance of the motion to compel”); Beilstein-Institut Zur Forderung Der Chemischen
 1
 2   Wissenschaften v. MDL Info. Sys., Inc., 2006 WL 2578264, at *1 (N.D. Cal. Sept. 6, 2006)

 3   (explaining that “plaintiffs must bring their motion based on defendant's final privilege log” and
 4
     should “not challenge the withheld documents in a blanket manner, but should be sure to address
 5
     the specific documents for which they believe the assertion of privilege is unjustified”).
 6
            There’s a good reason for that process: the privilege log “requirement serves to allow the
 7
 8   requesting party to contest the contention that the document falls under the privilege and prevents

 9   burdensome and non-adversarial in camera review of ex parte submissions from becoming the
10
     norm.” Desert Valley Painting & Drywall, Inc. v. United States, 2012 WL 4792913, at *4 (D.
11
     Nev. Oct. 9, 2012).    This Court has short circuited that process, ordering Plaintiffs’ objections
12
13   before the parties could confer (and potentially narrow) the privilege issues, and before Defendants

14   could submit a detailed declaration. Indeed, while Defendants were ordered to produce these
15   documents over the weekend, see ECF No. 295, they were also ordered to respond to an email
16
     from an enumerator in Colorado, ECF Nos. 289, 292, to answer two additional emails from an
17
     enumerator in Oklahoma and a Census Field Supervisor in Alaska, ECF Nos. 291, 298, and to
18

19   prepare a declaration by the Census Bureau Director, ECF Nos. 288, 300. As Defendants have

20   repeatedly noted, investigating and responding to unsolicited communications from non-parties
21
     under extremely short timetables detracts significantly from Census Bureau officials’ efforts to
22
     monitor key census operations in the critical closing stages of the 2020 Census. See, e.g., ECF
23
     No. 298 (describing the 116 hours that the Assistant Director for Field Operations and his staff
24

25   have devoted to court-ordered responses to unsolicited communications). In these extraordinary

26   circumstances, as in all ordinary circumstances, Defendants did not need to formally invoke all
27
     privileges with their privilege log. See NetJets Large Aircraft, Inc. v. United States, 2015 WL
28

     DEFENDANT S’ RESPONSE T O
     PLAINT IFFS’ PRIVILEGE OBJECT IONS
     Case No. 5:20-cv-05799-LHK
                                                      2
              Case 5:20-cv-05799-LHK Document 305 Filed 10/05/20 Page 4 of 8



     1526346, at *5 (S.D. Ohio Apr. 3, 2015) (rejecting the notion that the deliberative-process
 1
 2   privilege should be waived “unless all of the procedural requirements are met when it is initially

 3   asserted”); Del Socorro Quintero Perez v. United States, 2016 WL 499025, at *3 (S.D. Cal. Feb.
 4
     9, 2016) (declining to adopt “the proposition that the deliberative process privilege is waived if a
 5
     declaration is not provided with the privilege log.”).
 6
            Plaintiffs next complain about three documents withheld in full because they are “dated
 7
 8   September 11 and 13” and because Defendants “provide[d] no details or explanation as to the

 9   agency decision at issue, why the document is deliberative, or why any factual material in the
10
     document is not severable.” Pls.’ Br. at 1. As to the former, it should come as no surprise that the
11
     documents are actually from April/May 2020, as the titles of the documents say as much. For
12
13   example, document DOC_0015827 is titled “NRFU Prep List due to Covid 4 29 2020.pdf,” and

14   document DOC_0015830 is titled “Next Steps and Questions due to Covid (DCEO-DITD-GEO)
15   April.pdf.” Privilege Log, ECF No. 295-2 (emphasis added). Another document titled “2020
16
     Census Timeline Update (w SDD revisions) + AMA opening v2 05072020,” dates from May 7,
17
     2020 (as reflected in the file name). As the Heller Declaration explains, the three documents have
18

19   dates in September because that is when the documents were converted to PDF. Heller Decl.

20   ¶¶ 12(e)–(g). As to Plaintiffs’ other quibble, the privilege log—and now the Heller Declaration—
21
     make clear that these April documents are appropriately protected by the deliberative process
22
     privilege. Id.
23
            Plaintiffs’ third complaint is thrice as risible.   They claim that Plaintiffs have some
24

25   overwhelming “need” for the documents covered by deliberative-process privilege because they

26   “very well may demonstrate the arbitrariness of the Secretary’s decision.” Pls.’ Br. at 2. But
27
     Plaintiffs already demonstrated the supposed arbitrariness of the Secretary’s decision by
28

     DEFENDANT S’ RESPONSE T O
     PLAINT IFFS’ PRIVILEGE OBJECT IONS
     Case No. 5:20-cv-05799-LHK
                                                       3
               Case 5:20-cv-05799-LHK Document 305 Filed 10/05/20 Page 5 of 8



     prevailing on their preliminary-injunction motion. See Order, ECF No. 208 (granting preliminary
 1
 2   injunction).   That’s why, at the September 28 hearing, Plaintiffs themselves explicitly stated that

 3   these documents need not be produced “at lightning speed,” and that production in three weeks
 4
     “would make sense while the appeal is pending.” Sept. 28, 2020 Hearing Tr. 10:15–20. Plaintiffs
 5
     cannot overcome the deliberative-process privilege by claiming some unspecified “need” after
 6
     conceding on the record that there is little need for these documents at all.
 7
 8           But the unspecified nature of Plaintiffs’ purported need is itself telling.    In determining

 9   whether a party has overcome an agency’s assertion of the privilege in civil litigation, this Court
10
     must balance “the relevance of the evidence,” “the availability of other evidence,” “the
11
     government’s role in the litigation,” and “the extent to which disclosure would hinder frank and
12
13   independent discussion regarding contemplated policies and decisions.”                FTC v. Warner

14   Commc’ns Inc., 742 F.2d 1156, 1161 (9th Cir. 1984). Plaintiffs fail to address any of these factors,
15   and with good reason: they cannot satisfy any of them. Take, for example, DOC_0015472,
16
     DOC_0015483, and DOC_0015491. The redactions in those documents are not only covered by
17
     the attorney-client    privilege,    but contain   pre-decisional   deliberations     about “Director
18

19   Dillingham[’s] prepared statement” to Congress. Privilege Log at 1. Plaintiffs make no effort to

20   explain why that information is any way relevant to their claims or why it is more helpful than the
21
     previously produced non-privileged portions of Director Dillingham’s draft statement (such as
22
     DOC_0008308) as well as a final version of his statement (DOC_0015588). See Heller Decl.
23
     ¶ 12(c). In contrast, the Heller Declaration explains precisely why each of the relevant documents
24

25   “would hinder frank and independent discussion regarding contemplated policies and decisions.”

26   FTC, 742 F.2d at 1161; see Heller Decl. ¶¶ 8–10.
27

28

     DEFENDANT S’ RESPONSE T O
     PLAINT IFFS’ PRIVILEGE OBJECT IONS
     Case No. 5:20-cv-05799-LHK
                                                        4
                 Case 5:20-cv-05799-LHK Document 305 Filed 10/05/20 Page 6 of 8



            Finally, Plaintiffs complain that attorney-client communications should be disclosed
 1
 2   because “numerous entries on the privilege log do not describe the nature of the documents or the

 3   context necessary to assess whether legal advice was communicated.” Pls.’ Br. at 2. But “[a] party
 4
     need not give information” on a privilege log “to the point that the privilege is waived or becomes
 5
     meaningless.” In re Application for an Order for Judicial Assistance in a Foreign Proceeding in
 6
     the Labor Court of Brazil, 244 F.R.D. 434, 438 (N.D. Ill. 2007). Especially “[i]n light of an in
 7
 8   camera review of the [challenged] documents,” Defendants’ “log provides adequate information.”

 9   Id.; see also id. (“Because the Court has been able to perform this in camera review, and through
10
     such a review determine the applicability of the given privileges, it is unnecessary for McDonald's
11
     to provide any further information.”). In any event, the Heller Declaration explains in great detail
12
13   the circumstances surrounding each assertion of attorney-client privilege. Heller Decl. ¶¶ 8–11.

14   So there is no reason to order those attorney-client communications disclosed and thwart the
15   agency’s ability “to seek out and receive fully informed legal advice.” In re City of Erie, 473 F.3d
16
     413, 419 (2d Cir. 2007).
17
            For these reasons, Plaintiffs’ objections to Defendants’ privilege assertions should be
18

19   rejected.

20

21
22

23
24

25

26
27

28

     DEFENDANT S’ RESPONSE T O
     PLAINT IFFS’ PRIVILEGE OBJECT IONS
     Case No. 5:20-cv-05799-LHK
                                                      5
              Case 5:20-cv-05799-LHK Document 305 Filed 10/05/20 Page 7 of 8




 1   DATED: October 5, 2020                     Respectfully submitted,
 2
                                                JEFFREY BOSSERT CLARK
 3                                              Acting Assistant Attorney General
 4
                                                JOHN V. COGHLAN
 5                                              Deputy Assistant Attorney General
 6
                                                ALEXANDER K. HAAS
 7                                              Branch Director

 8                                              DIANE KELLEHER
                                                BRAD P. ROSENBERG
 9
                                                Assistant Branch Directors
10
                                                /s/ Stephen Ehrlich
11                                              M. ANDREW ZEE
12
                                                ALEXANDER V. SVERDLOV
                                                STEPHEN EHRLICH (NY Bar No. 5264171)
13                                              Trial Attorneys
                                                U.S. Department of Justice
14                                              Civil Division - Federal Programs Branch
15                                              1100 L Street, NW
                                                Washington, DC 20005
16                                              Telephone: (202) 305-9803
17                                              Attorneys for Defendants
18

19
20

21
22

23
24

25

26
27

28

     DEFENDANT S’ RESPONSE T O
     PLAINT IFFS’ PRIVILEGE OBJECT IONS
     Case No. 5:20-cv-05799-LHK
                                            6
             Case 5:20-cv-05799-LHK Document 305 Filed 10/05/20 Page 8 of 8




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on the 6th day of October, 2020, I electronically transmitted the fore-
 3   going document to the Clerk of Court using the ECF System for filing.
 4

 5                                                /s/ Stephen Ehrlich
                                                  Stephen Ehrlich
 6

 7
 8

 9

10

11

12
13

14

15

16
17

18

19
20

21
22

23
24

25

26
27

28
